Action to recover damages for personal injuries sustained as the result of alleged negligence and breach of warranty in connection with the manufacture and sale of a home appliance or “ ironer ”. Order denying appellants’ motions to examine the plaintiff before trial, pursuant to section 288 of the Civil Practice Act, insofar as appealed from, affirmed, with $10 costs and disbursements. (Cuttime v. Fitzpatrick, 275 App. Div. 842; Cohen v. Crawford Clothes, Inc., 276 App. Div. 1083.) Nolan, I’. J., Carswell, Sneed, Wenzel and MacCrate, JJ., concur. [197 Misc. 525.]